In The

                                  Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-14-00161-CV
                             ____________________

 VETTE HOLDINGS, L.L.C. AND TIMBER CROSSING, L.P., Appellants

                                         V.

 TEXAS WORKFORCE COMMISSION AND ANGEL MENDEZ, Appellees
__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                      Montgomery County, Texas
                    Trial Cause No. 13-07-06960 CV
__________________________________________________________________

                          MEMORANDUM OPINION

      After the Texas Workforce Commission (the “Commission”) determined

that Angel Mendez was entitled to unemployment benefits, appellants Vette

Holdings, L.L.C. and Timber Crossing, L.P. appealed the decision to the County

Court at Law No. 2. The Commission filed a plea to the jurisdiction, which the trial

court granted. In a single issue, appellants challenge the trial court’s decision to

grant the Commission’s plea to the jurisdiction. We affirm the trial court’s order

dismissing appellants’ lawsuit.

                                         1
      “Whether a court has subject matter jurisdiction is a question of law.” Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004).

Accordingly, we review a trial court’s ruling on a plea to the jurisdiction under a

de novo standard. Id. In its plea to the jurisdiction, the Commission acknowledged

that section 212.201 of the Texas Labor Code waives a governmental entity’s

immunity from suit; however, suit must be filed in the county of the claimant’s

residence, and the Commission argues that appellants failed to timely file in the

proper county. Appellants filed suit in Montgomery County, but Mendez resides in

Harris County. Relying on section 61.062 of the Texas Labor Code, appellants

responded that the filing requirement is not jurisdictional. The trial court disagreed

and dismissed the case for lack of jurisdiction.

      On appeal, appellants contend that Chapter 61 of the Texas Labor Code

applies to this case and that its filing requirement is a question of venue, not

jurisdiction. 1 Chapter 61 “contains all of the procedural requirements for

maintaining actions under the Payday Act, which governs individuals’ claims for

earned but unpaid wages, independent of employment status or unemployment

benefits.” Instrument Specialties Co., Inc. v. Tex. Emp’t Comm’n, 924 S.W.2d 420,

422 (Tex. App.—Fort Worth 1996, writ denied); see Tex. Lab. Code Ann. § 61.062

      1
          Appellants cited section 61.062 in their petition.
                                             2
(West 2006). Appeals from a Commission decision regarding these types of claims

must be filed in the county of the claimant’s residence. Tex. Lab. Code Ann. §

61.062(d). The Dallas Court of Appeals has found that this filing requirement is

not jurisdictional. Kshatrya v. Tex. Workforce Comm’n, 97 S.W.3d 825, 831 (Tex.

App.—Dallas 2003, no pet.).

      Unlike Chapter 61, Chapter 212 of the Labor Code applies to suits brought

under the Texas Unemployment Compensation Act. Instrument Specialties Co.,
924 S.W.2d at 422. Section 212.201 “establishes jurisdictional prerequisites for

appealing a TWC decision granting or denying benefits.” Richardson v. Tex.

Workforce Comm’n, No. 01-13-00403-CV, 2014 Tex. App. LEXIS 6115, at *5

(Tex. App.—Houston [1st Dist.] June 5, 2014, pet. denied) (mem. op.); see Stoker

v. TWC Comm’rs, 402 S.W.3d 926, 929 (Tex. App.—Dallas 2013, no pet.); see

also Heart Hosp. IV, L.P. v. King, 116 S.W.3d 831, 837 (Tex. App.—Austin 2003,

pet. denied). An aggrieved party may appeal a final decision of the Commission by

bringing suit in a court of competent jurisdiction on or after the date on which the

decision is final, but no later than the fourteenth day after the finality date. Tex.

Lab. Code Ann. § 212.201(a) (West 2006). The suit must be filed in the county of

the claimant’s residence. Id. § 212.204(1) (West 2015). Failure to meet section

212.201’s   jurisdictional   requirements    precludes   judicial   review   of   the

                                         3
Commission’s decision regarding unemployment benefits. Richardson, 2014 Tex.

App. LEXIS 6115, at *6.

      In this case, the Commission determined that Mendez was entitled to receive

unemployment benefits from appellants. The Commission advised appellants of

their right to appeal under Chapter 212. Because this case deals with

unemployment benefits, Chapter 212 applies and appellants’ reliance on Chapter

61 is misplaced. See Richardson, 2014 Tex. App. LEXIS 6115, at *5; see also

Instrument Specialties Co., 924 S.W.2d at 422. Appellants were required to

comply with section 212.201’s jurisdictional requirements. See Richardson, 2014

Tex. App. LEXIS 6115, at *6; see also Tex. Gov’t Code Ann. § 311.034 (West

2013) (“Statutory prerequisites to a suit . . . are jurisdictional requirements in all

suits against a governmental entity.”).

      The Commission’s judgment became final on June 20, 2013. See Tex. Lab.

Code Ann § 212.201(a). Appellants timely filed their petition on July 2, but in the

incorrect county, and the record does not indicate that appellants sought to file in

the correct county before expiration of the statutory filing deadline. Because

appellants failed to file suit in the proper county within the statutory deadline, the

trial court properly granted the Commission’s plea to the jurisdiction. See King,
116 S.W.3d at 835-37 (When King timely filed suit in the wrong county and filed

                                          4
in the correct county only after the statutory deadline had passed, the trial court

should have granted the Commission’s plea to the jurisdiction.). We overrule issue

one and affirm the trial court’s order dismissing appellants’ lawsuit for lack of

jurisdiction.

      AFFIRMED.



                                            ______________________________
                                                   STEVE McKEITHEN
                                                       Chief Justice

Submitted on March 23, 2015
Opinion Delivered May 7, 2015

Before McKeithen, C.J., Horton and Johnson, JJ.




                                        5